Plaintiff alleged that the defendant is a corporation operating a large industrial plant in Gaston County and owns certain tenement houses constructed for the use of its employees. It was further alleged that after dark on 5 January, 1931, the plaintiff visited the home of one Brown, who occupied one of the houses so owned and maintained by the defendant, and that as she attempted to enter the house the steps thereto "gave way, violently precipitating this plaintiff to the ground, inflicting injury as hereinafter alleged." It was further alleged that "the defendant licensed this plaintiff and the general public to use on or about 5 January, 1931, said steps," etc.
The defendant demurred ore tenus upon the ground that the complaint stated no cause of action. The demurrer was sustained and the plaintiff excepted and appealed.
The demurrer was properly sustained upon authority of Money v. HotelCo., 174 N.C. 508, 93 S.E. 964, and Tucker v. Yarn Mill Co., 194 N.C. 756,140 S.E. 744.
Affirmed.